Citation Nr: 9928393	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-01 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the neck of the right femur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to june 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims on 
appeal.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a left hip disorder is not supported by cognizable 
evidence showing that such a claim is plausible or capable of 
substantiation.

2.  The veteran's disability picture of residuals of a 
fracture of the neck of the right femur more closely 
approximates malunion of the femur with slight hip 
disability, with pain on motion and use, than it approximates 
malunion of the femur with moderate knee or hip disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The schedular criteria for a 20 percent evaluation for 
residuals of a fracture of the neck of the right femur have 
been met.  The criteria for an evaluation in excess of 20 
percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5255-5252 (1998); DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Hip Disorder

The veteran essentially contends that she currently suffers 
from a disorder of the left hip that is secondary to her 
service-connected residuals of a fracture of the neck of the 
right femur.  She maintains that her left hip disorder is 
caused by overcompensating on the left side due to the pain 
and disability on the right side.  In her February 1998 
Substantive Appeal, the veteran has indicated that service 
connection is warranted on a direct basis, as, she maintains, 
her left hip disorder began in service.  The Board shall 
therefore address the issue of service connection on both a 
direct and a secondary basis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Regulations further 
provide that service connection shall be granted for any 
disability which is proximately due to, the result of, or for 
the degree of aggravation caused by a service connected 
disease or injury.  38 C.F.R. § 3.310(a)(1998); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Service medical records noted that in March 1991, the veteran 
complained of pain in the left hip joint after running and 
prolonged walking.  Examination of the joint revealed it to 
be within normal limits and no disorder was diagnosed.  The 
service medical records did not contain a separation 
examination report, but the available records, which 
contained abundant orthopedic treatment records, noted no 
other complaints of, or treatment for, any disorder of the 
left hip.  

VA orthopedic examination reports from August 1993 and 
October 1995 noted no complaints or diagnosis of a left hip 
disorder.  A December 1996 VA examination report noted that 
the veteran gave a history of minimal left hip pain at the 
time of her discharge from service, but increasing markedly 
in the past year.  She stated that she was currently unable 
to sleep on the left side for long periods of time, and was 
unable to walk for more than half a mile, or do various 
exercises, due to bilateral hip pain.  The examiner did not 
diagnose any disorder of the left hip.

VA orthopedic treatment records from July 1997 noted that the 
veteran complained of left hip pain secondary to shifting 
weight to the left hip.  

A November 1997 VA orthopedic examination did not contain a 
diagnosis of any left hip disorder. 

VA orthopedic treatment records from November 1997 to 
February 1998 noted that no organic disorder could be 
detected by X-ray or Magnetic Resonance Imaging (MRI) scan.  
However, these records did contain assessments of bilateral 
hip pain or left hip pain.  No etiology of this hip pain was 
provided.

At her March 1998 personal hearing, the veteran testified 
that her left hip pain began in service, but that the pain 
has always been greater on the right.  She stated that 
doctors had told her that her left hip disorder "might stem 
from my right hip because I'm trying to keep my weight off my 
right so that made the left get worse."  She maintained that 
she has put on weight because of an inability to exercise due 
to bilateral hip pain.  She maintained further that because 
of bilateral hip pain, she is unable to walk more than two to 
three blocks, and that her work in property management is 
affected because she is required to walk and to climb stairs.  

Following a careful review of all the evidence, the Board 
finds that the veteran has not met all the criteria for a 
well grounded claim and her claim must therefore be denied.  
The Board notes initially the veteran does not have a clear 
diagnosis of a left hip disorder supported by clinical 
findings.  Even assuming arguendo, that an assessment of left 
hip pain constitutes a diagnosed disorder, the Board notes 
further that there is no competent medical evidence of a 
nexus or link between such left hip pain and either the 
veteran's service, or her service-connected residuals of a 
fracture of the neck of the right femur.  Indeed the only 
medical opinion that addressed the issue, from the December 
1996 VA hip examination report noted that "I do not feel 
that the left hip symptoms are related to the right."

The only evidence that tends to show a connection between 
left hip pain and either service, or her service-connected 
right femur disability, consists of the veteran's own 
statements.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because of the lack of 
competent evidence of a medical relationship to either 
service, or a service-connected disability, the claim for 
service connection for a left hip disorder is not well 
grounded and is thus denied.

II.  Residuals of a Fracture of the Neck of the Right Femur

The veteran essentially contends that the current 10 percent 
evaluation for residuals of a fracture of the neck of the 
right femur does not accurately reflect the severity of her 
disability.  

Service connection for right femoral neck fracture was 
granted in August 1993, and a 10 percent evaluation was 
assigned, effective June 1993.  This decision was based on 
service medical records that noted treatment for recurrent 
right hip pain diagnosed as femoral neck stress fracture, and 
on the results of an August 1993 VA examination report that 
noted full range of flexion and abduction of the hip, with 
extension limited to 10 degrees.  The 10 percent evaluation 
has remained in effect.  

The report from a December 1996 VA examination of the joints 
noted that the veteran reported that symptoms had worsened 
since her last VA examination.  She complained of a 
throbbing, aching, pain that caused difficulty sleeping due 
to discomfort when lying on her sides or back.  She stated 
that she could walk no further than once around the block 
before suffering "significant discomfort . . . shooting 
pains to the knees."  She said that standing caused shooting 
pain, while sitting caused a throbbing sensation.  
Examination of the right hip revealed no swelling or 
deformity, there was a 2 inch surgical scar, there was no 
discomfort with palpation, and femoral and distal pulses were 
normal.  She was able to flex to 45 degrees before 
experiencing discomfort, extension was to 30 degrees before 
there was discomfort, abduction was to 24 degrees before 
there was pain, and adduction was to 30 degrees before there 
was pain.  Rotation was noted to be normal, with no pain on 
motion.  The diagnosis was status post femoral neck fracture 
with cannulated screw placement.

The report from a VA hip examination conducted a few days 
later noted essentially similar complaints as the earlier 
examination of the joints.  The veteran said that she could 
walk no further than half a mile, and could not exercise, due 
to pain in both hips.  She was able to flex to 90 degrees, 
with pain from 45 to 90 degrees.  There was full extension, 
and internal and external rotation could be performed to 20 
degrees in both directions, without a "significant amount" 
of pain, and without grinding or grating.  With the knee and 
hip flexed, internal rotation elicited guarding and pain.  
Abduction "from about 20 to 30 degrees" caused a guarding 
response due to pain, but the hip could adduct to 20 degrees 
without significant pain.  

Sensory function was grossly intact in all major 
distributions of the lower extremities and major muscle 
groups in the lower extremities were 5+/5.  Pulses were 2+/4 
at the dorsalis pedis arteries.  X-rays revealed an 
impression of status post right femoral neck stress fracture 
with pining and healed fracture.  The examiner concluded that 
"it is difficult to elicit the etiology of [the veteran's] 
hip pain due to the fact that the stress fracture has healed 
and that there is no graphic evidence of joint abnormality on 
either hip."

VA treatment records from July 1997 noted that the veteran 
complained of hip pain and tingling in the right leg upon 
awakening.  There was decreased range of adduction, increased 
pain from lying on the hip, with pain and muscle spasms 
caused by weight bearing. 

A November 1997 VA examination report noted that the veteran 
complained of severe pain in the right hip and upper leg with 
movement and weight bearing, and an inability to sleep on 
either side due to pain.  She further complained of pain when 
walking up stairs, and could only walk up one flight of 
stairs before having to stop and rest.  She stated that pain 
was much worse at the end of the day if she had had to walk 
up and down stairs.  She was not able to walk more than 200 
feet before experiencing pain and tightness in her hip.  She 
reported a weight increase of 60 lbs. due to an inability to 
exercise.  She denied locking of the hip, warmth or redness, 
but said that her problem involved pain, weakness and 
stiffness of the hip.  

The was pain to deep palpation of the right hip, but no pain 
to mild palpation.  There was no redness of warmth of the 
joint noted, flexion was to 80 degrees, extension was to 15 
degrees, abduction was to 10 degrees, adduction was to 15 
degrees, external rotation was to 15 degrees, and internal 
rotation was to 20 degrees.  X-rays revealed status post 
right femoral neck fracture with screws in place.  The 
diagnosis was right femoral neck fracture with onset of 
degenerative joint disease secondary to the original injury.  

VA treatment records from November 1997 indicated decreased 
flexion, extension, abduction and adduction to between 30 to 
40 degrees, and diminished internal and external rotation of 
the hips.  A bone scan revealed no abnormality of the hips.  
In December 1997, flexion of the hips was noted to be to 90 
degrees, extension was to 15 degrees, abduction was to 20 
degrees, and adduction was to 0 degrees.  Reflexes were 2+ in 
the right lower extremity, pulses were 1+ at the dorsalis 
pedis, and motor strength was 4/5 in the lower extremities.  
In January 1998, motor strength was 3+/5+ on extension of the 
right thigh, and on extension and flexion of the right leg.  
Patellar deep tendon reflexes were 0/4+ and Achillis deep 
tendon reflexes were 1/4+.  A February 1998 entry noted that 
an MRI scan had detected arthritis in the right hip secondary 
to the pins that had been placed in the veteran's femur.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

The veteran's residuals of a fracture of the neck of the 
right femur have been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5255-5252.  Under DC 5252, a 30 percent 
evaluation is warranted for limitation of flexion of the 
thigh to 20 degrees, a 20 percent evaluation is warranted for 
limitation of flexion to 30 degrees, and a 10 percent 
evaluation is warranted for limitation of flexion to 45 
degrees.  Under DC 5255, a 30 percent evaluation is warranted 
for malunion of the femur with marked knee or hip disability, 
a 20 percent evaluation is warranted for malunion of the 
femur with moderate knee or hip disability, and a 10 percent 
evaluation is warranted for slight knee or hip disability.  

Following a careful review of all the evidence, the Board 
finds that the preponderance of the evidence indicates that 
the veteran's right hip disability does not limit flexion of 
the thigh to less than 45 degrees, as all the examination 
reports indicated flexion to 45 degrees or greater.  
Furthermore the preponderance of the evidence shows that the 
right hip disability more closely approximates malunion of 
the femur with slight hip disability, than it approximates 
malunion of the femur with moderate knee or hip disability.  
While the December 1996 VA hip and joint examinations 
indicated that the veteran's right hip could flex no further 
than 45 degrees, extend no further than 30 degrees, abduct no 
further than 24 degrees, and adduct no further than 30 
degrees before experiencing pain, subsequent medical evidence 
indicates increased range of motion in all directions.  
Therefore, an evaluation in excess of 10 percent is initially 
not warranted for the veteran's right hip disability.

However, in view of the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1998), and DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995), and in view of the veteran's complaints of 
pain on motion and use, the Board finds that an additional 10 
percent is warranted for residuals of a fracture of the neck 
of the right femur, for an overall evaluation of 20 percent.  

While the evidence supports a 20 percent evaluation, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent.  The Board notes 
initially that none of the medical records have characterized 
the veteran's right femur disability as severe or marked.  
Furthermore, in view of the range of motion of the right hip 
joint, the preponderance of the evidence indicates that 
residuals of a fracture of the neck of the right femur result 
in no more than moderate impairment of the hip.  

Also for consideration is DC 5253.  Under this DC, a 20 
percent evaluation is the maximum contemplated evaluation, 
and is warranted for limitation of abduction, with motion 
lost beyond 10 degrees.  While the November 1997 VA 
examination report indicated abduction was limited to 10 
degrees, this appears to have been a temporary acute 
limitation of abduction, as earlier, and more importantly, 
subsequent treatment records indicated abduction to 20 and 30 
degrees.  The preponderance of the evidence is therefore 
against a 20 percent evaluation under DC 5253, and an 
increased evaluation, keeping in mind the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 8 Vet. App. at 
205-206, is therefore not warranted.  


ORDER

Entitlement to service connection for a left hip disorder is 
denied.

Subject to the rules and regulations governing the award of 
benefits, a 20 percent evaluation is warranted for residuals 
of a fracture of the neck of the right femur.






		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

